IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF TENNESSEE

AT NASHVILLE
JODI McCLAY, )
)
Plaintiff, )
)
vs. ) No. 3:17-CV-00705
)
AIRPORT MANAGEMENT SERVICES, ) Judge Eli J. Richardson
LLC, )
) Magistrate Judge Alistair Newbern
Defendant. }

DEFENDANT’S MOTION TO APPLY THE 'TENNESSEE STATUTORY CAP ON
NONECONOMIC DAMAGES

COMES NOW Defendant Airport Management Services, LLC (“AMS”), by and through
counsel, and moves the Court to apply the Tennessee statutory cap on noneconomic damages,
Tenn. Code Ann. § 29-39-102, to the jury award in this matter. In furtherance of said Motion,
Defendant states as follows:

LAW AND ARGUMENT

Under the Erie doctrine, “federal courts sitting in diversity apply state substantive law
and federal procedural law.” Gasperini v. Ctr. For Humanities, Inc., 518 U.S. 415, 427 (1996).
While determining whether a particular state law is “substantive” or “procedural” can be a
complex question, it is well-settled that “tin all where a federal court is exercising jurisdiction
solely because of the diversity of citizenship of the parties, the outcome of the litigation in
federal court should be substantially the same, so far as legal rules determine the outcome of a
litigation, as it would be if tried in a State court.” See, ¢.g., Beverage Distributors, Inc. v. Miller

Brewing Co., 690 F.3d 788, 792-93 (6th Cir. 2012) (quoting Guar. Trust Co. of N.Y. v. York, 326

Case 3:17-cv-00705 Document 63 Filed 01/16/19 Page 1 of 3 PagelD #: 166
U.S. 99, 109 (1945), State laws that are outcome-determinative are thus overwhelmingly
construed as “substantive.”

The Tennessee General Assembly has limited the amount of noneconomic damages that
may be awarded to a plaintiff in a civil action to a total of seven hundred fifty thousand dollars
($750,000.00). See Tenn, Code Ann. §§ 29-39-102(a)-(e). The Tennessee statutory cap on
noneconomic is “substantive law” for Erie purposes because it “influences outcomes [of cases}
by tightening the range of tolerable awards.” See Gasperini, 518 U.S. at 428-29.

On January 11, 2019, following a trial on this matter, the jury returned a verdict awarding
Plaintiff Jodi McClay four hundred forty-four thousand, five hundred dollars ($444,500.00) in
economic damages and nine hundred thirty thousand dollars ($930,000.00) in noneconomic
damages, The noneconomic damages award thus impermissibly exceeds the statutory maximum
and should be reduced to seven hundred fifty thousand dollars ($750,000.00) to comply with
Tennessee law.

CONCLUSION

For the foregoing reasons, AMS respectfully moves this Court to apply the Tennessee
noneconomic damages cap and reduce the total damages award from one million, three hundred
seventy-four thousand, five hundred dollars ($1,374,500.00) to one million, one hundred ninety-

four thousand, five hundred dollars ($1,194,500.00).

 

! While the statute does contain an exception to the seven hundred fifty thousand dollar cap when an injury
is determined to be “catastrophic” in nature, see Tenn. Code Ann, § 29-39-102(c), that exception does not apply
here.

2
Case 3:17-cv-00705 Document 63 Filed 01/16/19 Page 2 of 3 PagelD #: 167
Respectfully submitted,

BURCH, PORTER & JOHSON, PLLC

/s/ Molly A. Glover
Molly A. Glover (#16113)
130 North Court Avenue
Memphis, TN 38103

T: (901) 524-5000

F: (901) 524-5024

mplover(@bpjlaw.com

Lauren L. Holloway (#13276)
1299 Zurich Way, Suite 300
Schaumberg, IL 60196

T: (901) 748-6060

F: (901) 748-6076

lauren. holloway(@zurichna.com

CERTIFICATE OF SERVICE

I hereby certify that | have forwarded a copy of the foregoing to attorney Edmund J.
Schmidt, III, 2323 21st Avenue, Suite 502, Nashville, TN 37212, via the Court’s ECF filing
system, this 16" day of January, 2019.

‘si Molly A, Glover
Molly A. Glover

3
Case 3:17-cv-00705 Document 63 Filed 01/16/19 Page 3 of 3 PagelD #: 168
